DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alvin S. Koan on 19 January 2021.
The application has been amended as follows: 
In the claims:

1.	(Currently Amended) A base station apparatus for communicating with a terminal apparatus, the base station apparatus comprising: 
a controller configured to generate first control information specific to the terminal apparatus and second control information addressed to multiple terminal apparatuses, and 
a receiver including multiple uplink multi-access resources, and configured to receive an uplink physical channel, wherein: 
the receiver receives data which the terminal apparatus transmits without receiving, in the first control information, control information for uplink grant[[,]];
;
the second control information indicates dynamic allocation of the radio resource used for transmission of the data; and
in a case that the second control information having been detected includes information for indicating non-contiguous frequency resources, a frequency resource used for data transmission is selected by the terminal apparatus without reception of the control information for the uplink grant.

2.	(Original) The base station apparatus according to claim 1, wherein an ID for detecting the first control information differs from an ID for detecting the second control information.

3.	(Original) The base station apparatus according to claim 1, wherein the controller generates control information for indicating at least one of a physical channel used for transmission of the second control information or a candidate search space to which the second control information is to be mapped.

4.	(Original) The base station apparatus according to claim 1, wherein information of the radio resource included in the second control information includes the relative number of subframes from the subframe in which the second control information has been transmitted to a starting subframe, and the number of effective subframes.



6.	(Currently Amended) A terminal apparatus for communicating with a base station apparatus, the terminal apparatus comprising: 
a receiver 
a transmitter including multiple uplink multi-access resources configured to perform uplink data transmission, based on the first control information or the second control information, wherein: 
the transmitter transmits data without receiving, in the first control information, control information for uplink grant[[,]]; 
the first control information is information for semi-static allocation of a radio resource used for the data transmission[[, and]]; 
the second control information is information for dynamic allocation of the radio resource used for the data transmission; and
in a case that the second control information having been detected includes information for indicating non-contiguous frequency resources, a frequency resource used for data transmission is selected without reception of the control information for the uplink grant.

7.	(Original) The terminal apparatus according to claim 6, wherein the transmitter performs the uplink data transmission, based on the first control information in a case of having failed to detect the second control information.

8.	(Original) The terminal apparatus according to claim 6, further comprising
a controller configured to generate control information for requesting the uplink grant, wherein 
in a case that the second control information fails to be detected, the control information for requesting the uplink grant is transmitted.

9.	(Canceled) 

10.	(Original) The terminal apparatus according to claim 6, wherein in a case that the receiver receives an ID for receiving the second control information, reception processing for the second control information is performed only in a case that data to be transmitted by the transmitter is present in a buffer.

11.	(Original) The terminal apparatus according to claim 6, wherein the first control information includes a subframe number and a period information for inhibiting 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                             01/19/2021